Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner’s Comments
The Examiner notes that the office action below may reference support found in the cited prior art by indicating element numbers, figures or by pointing out a specific paragraph (PAR) number in which support can be found.  The PAR number referenced corresponds to paragraph number beginning in the "Detailed Description" of the disclosure unless otherwise noted.  The pending claims are 1-8.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 7-8, the terminology “are shaped to provide”  with respect to providing an upward or downward force, is indefinite because it is not clear what applicant is claiming or what limitations are encompassed by the claim.  Specifically, no means for providing a force is defined and it is not clear what structural limitations are being claimed or if possibly such limitations are conditional.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, are rejected under 35 U.S.C. 103(a) as being unpatentable over US 8,720,757 to Salisbury in view of US 6,484,914 to Wiley.
With regard to claim 1, Salisbury discloses the invention substantially as claimed including a luggage rack for a motorcycle, comprising: a central body having a substantially horizontal orientation about a central vertical plane (figs. 10-13 show a carriage 430, 432, which constitutes a central body portion and is oriented horizontally in the closed position); a first wing element extending substantially horizontally to one side of the central body at a right angle to the central plane, with a first fin extending at substantially a right angle from the first wing element at an end of the first wing element away from the central body; a second wing element extending substantially horizontally to a side of the central body opposite the first wing element, at a right angle to the central plane, with a second fin extending at substantially a right angle from the second wing element at an end of the second wing element away from the central body (figs. 1-3 best show a shell which comprises a left and right wing portion, i.e. first and second wing portions, extending outwardly to the side from the central body 430; additionally, 
With regard to claim 2, wherein the central body and the extending wing elements form a base for carrying luggage or other cargo (the luggage rack of Salisbury forms a base and is capable of carrying luggage or other cargo).
With regard to claim 3, further comprising attachment elements for securing luggage or cargo to the base (figs. 10-13 show multiple attachment elements for securing luggage thereto).

With regard to claim 6, further comprising an enclosure within the central body with a lid, providing storage within the enclosure (Salisbury figs. 5-9 show the central portion comprising a shell having a container with a lid therein).
With regard to claims 7-8 and as far as the invention is understood, wherein the wing elements are shaped so as to be capable of providing either of an upward force or downward force on the motorcycle to which the luggage rack is assembled.
Claim 4 is are rejected under 35 U.S.C. 103(a) as being unpatentable over US 8,720,757 to Salisbury in view of US 6,484,914 to Wiley and further in view of US 2010/0170924 to Johnson.
As discussed above and with regard to claim 4, Salisbury in view of Wiley discloses the invention of claim 1 substantially as claimed including fins that extend downwardly from the wing elements (figs. 1-3).  Salisbury fails to show fins that extend upward from the wing elements.  The wing elements of Salisbury are part of an attached luggage carrier and might easily comprise a structure that extents upward.  Johnson teaches a luggage carrier attached to a motorcycle having a central portion with horizontally extending wings and fins extending upward therefrom (see fig. 9 of Johnson).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the clamed invention to apply the teachings of Johnson to the rack of Salisbury.  A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of providing an alternate means of attaching luggage to the rack.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment (PTO-892) for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Nash whose telephone number is 571-272-4465.  The examiner can normally be reached on Monday – Friday from 11 a.m. to 7 p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached at 571-272-4544.  The official fax number for this Group is: 571-273-8300; Inventor Assistance Center is 800-786-9199.

/BRIAN D NASH/
Primary Examiner, Art Unit 3734

2/27/2021